     Case 2:21-cv-00407-TLN-CKD Document 10 Filed 06/15/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL PATRICK JOLIVETTE,                           No. 2:21-cv-0407 TLN CKD P
12                      Plaintiff,
13           v.                                        ORDER
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
15   REHABILITATION, et al.,
16                      Defendants.
17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil action. This proceeding was

19   referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). Plaintiff has paid the

20   filing fee.

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26           In his complaint, plaintiff asks that this court adopt the so-called “judgment” of an entity

27   called the “Adjudicator Court” located in Pasadena, California. Plaintiff claims under that

28   judgment he is entitled to various forms of injunctive relief and to have defendants, including the
                                                       1
     Case 2:21-cv-00407-TLN-CKD Document 10 Filed 06/15/21 Page 2 of 3


 1   California Department of Corrections and Rehabilitation, pay him approximately $10,000,000.

 2   But plaintiff fails to point to any reason why the court could or should recognize the “judgment”

 3   described. Second, there is no reason to believe plaintiff’s “Adjudicator Court” is an entity whose

 4   judgment this court could adopt under any circumstances.

 5           Plaintiff’s complaint is frivolous and fails to state a claim upon which relief can be

 6   granted and must be dismissed. Plaintiff will be given one opportunity to amend his pleadings in

 7   order to state a claim upon which might proceed.

 8           If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

 9   complained of have resulted in a deprivation of plaintiff’s federal rights. See Ellis v. Cassidy,

10   625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in specific

11   terms how each named defendant is involved. There can be no liability under 42 U.S.C. § 1983

12   unless there is some affirmative link or connection between a defendant’s actions and the claimed

13   deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

14   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

15   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

16           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

17   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

18   complaint be complete in itself without reference to any prior pleading. This is because, as a

19   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

20   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

21   longer serves any function in the case. Therefore, in an amended complaint, as in an original

22   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Plaintiff’s complaint is dismissed.

25           2. Plaintiff is granted thirty days to file an amended complaint that complies with the

26   requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of

27   Practice. The amended complaint must bear the docket number assigned this case and must be

28   /////
                                                        2
     Case 2:21-cv-00407-TLN-CKD Document 10 Filed 06/15/21 Page 3 of 3


 1   labeled “Amended Complaint.” Failure to file an amended complaint in accordance with this

 2   order will result in a recommendation that this action be dismissed.

 3   Dated: June 15, 2021
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     joli0407.14
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
